1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 IN THE MATTER OF THE ESTATE OF
 8 RISDON F. MITCHELL, Deceased.

 9 ISAAC MITCHELL,

10          Plaintiff-Appellant,

11 v.                                                                                     No. 30,276

12   JOBY WALLAC E and LAWRENCE
13   MITCHELL, CO-PERSONAL REPRESENTATIVES
14   OF THE ESTATE OF RISDON F. MITCHELL
15   AND THE ANNIE PEARL MITCHELL AND
16   RISDON F. MITCHELL TRUST,

17          Defendants-Appellees.

18 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
19 Alan M. Mallott, District Judge

20 Isaac Mitchell
21 Albuquerque, NM

22 Pro Se Appellant

23 Hurley, Toevs, Styles, Hamblin & Panter, PA
24 Randolph Hamblin
25 Albuquerque, NM

26 for Appellees
1                           MEMORANDUM OPINION

2 SUTIN, Judge.

3       Summary reversal and remand was proposed for the reasons stated in the notice

4 of proposed summary disposition. No memorandum opposing summary reversal and

5 remand has been filed and the time for doing so has expired.

6       REVERSED AND REMANDED.

7       IT IS SO ORDERED.



8                                       __________________________________
9                                       JONATHAN B. SUTIN, Judge

10 WE CONCUR:


11 _________________________________
12 MICHAEL D. BUSTAMANTE, Judge


13 _________________________________
14 MICHAEL E. VIGIL, Judge




                                           2